Citation Nr: 0518529	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  00-22 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A, Chapter 35.



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1947 to July 
1967.  He died on January [redacted], 1996.  The appellant is the 
veteran's widow. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 decision by the RO in Washington, 
D.C., which denied the appellant's claims for service 
connection for the cause of the veteran's death and 
entitlement to Dependents' Educational Assistance under 38 
U.S.C.A, Chapter 35.

In April 2002 and in November 2002, the Board undertook 
additional development on the issues of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to Dependents' Educational Assistance under 38 
U.S.C.A, Chapter 35, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2003).  That regulation was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in the case of Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In 
November 2003 the Board remanded the appellant's claim for 
additional procedural development.  That development was 
completed, and the case has been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  During his lifetime, the veteran was service-connected 
for gout, rated 20 percent disabling; post-operative 
residuals of a herniated nucleus pulposus, rated 10 percent 
disabling; stricture of urethra, rated 10 percent disabling; 
and hemorrhoids, uretal lithiasis and rhinitis, all rated 0 
percent disabling.

3.  The veteran died in January 1996; the immediate cause of 
death was cardiac arrest and ventricular arrhythmia.  

4.  No cardiac disability was demonstrated either during the 
veteran's active military service or for many years following 
his release from active duty, nor was a cardiac disability 
shown to have been otherwise related to service.
 
5.  The competent medical evidence shows that the veteran's 
service-connected disorders did not contribute substantially 
or materially to cause his death


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1310, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2004).

2.  Eligibility for Dependent's Educational Assistance is not 
established. 
38 U.S.C.A., Ch. 35. (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA.  The June 2000 statement of the 
case, the January 2002 and February 2005 supplemental 
statements of the case, and July 2002, January 2003 and 
August 2004 letters from the RO, gave the appellant notice of 
the evidence necessary to substantiate her claims on appeal.  

The evidence development letters dated in July 2002 and 
August 2004, also advised the appellant of what evidence she 
was responsible for providing and what evidence VA would 
undertake to obtain.  The August 2004 letter told her to 
provide any evidence or information she might have pertaining 
to her claim.  38 C.F.R. § 3.159(b); cf. Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App., April 14, 2005) 
(holding that the failure to explicitly tell a claimant to 
submit relevant evidence in the claimant's possession was 
generally not prejudicial to the claimant).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA should generally provide VCAA notice prior to an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also noted that 
"there is no nullification or voiding requirement [of RO 
decisions issued prior to VCAA notice] either explicit or 
implicit in this decision."  Id, at 120.  The Court has 
since reiterated that delayed notice will not ordinarily 
prejudice a claimant, and that a sufficient remedy for 
inadequate notice was for VA to take actions that ensured 
that the required notice was ultimately provided.  Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App., April 14, 2005).

In any event, the appellant in this case was not prejudiced 
by the delayed notice.  If she submitted additional evidence 
substantiating her claims, she would have received the same 
benefit as if she submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The veteran has at times contended that there is missing 
evidence.  VA attempted to secure all of the veteran's 
medical records identified by the appellant.  In a February 
2005 response from the National Personnel Records Center 
(NPRC), it indicated that all records had already been 
associated with the veteran's claims folder.  
The claims folder shows that the RO or AMC has attempted to 
obtain all reported treatment records, and that the records 
have either been obtained, or the agency having jurisdiction 
of the records has reported that they are not available.  
38 U.S.C.A. § 5103A(b), (c).  

VA has also complied with its duty to obtain a medical 
opinion.  38 U.S.C.A. § 5103A(d).


 Factual Background

The veteran's service medical records are negative for 
treatment, complaints of diagnosis of any type of cardiac 
disorder.

During a December 1967 VA examination, the examiner noted 
that in regards to the veteran's heart, it was not enlarged, 
and there was no murmur or irregularity.  An X-ray study of 
the chest, performed in conjunction with the examination, was 
within normal limits.

In January 1984, the veteran presented with complaints of a 
mass in the dorsum of the distal joint of his right little 
finger.  A review of his past medical history noted high 
blood pressure.  His blood pressure reading was 132/94.  He 
eventually underwent the removal of the mass on the distal 
joint of the dorsal right little finger in January 1984 and 
again in October 1985.

VA outpatient treatment records dated from June 1986 to 
September 1986 reveal consistent diagnoses of hypertension.

In June 1988 the veteran presented at the VA emergency room 
with complaints of left lower quadrant pain for several days 
and bloody diarrhea.  Physical examination revealed 
orthostatic blood pressure changes with a blood pressure 
reading of 140/70 in the supine position and 119/82 in the 
upright position.  His pulse changed from 104 to 130.  
Cardiovascular examination revealed frequent premature beats.  
The pertinent diagnosis was hypertension.

In December 1988 the veteran presented with complaints of 
shortness of breath and dyspnea on exertion.  He reported 
that he had an episode of paroxysmal nocturnal dyspnea and 
heard a coincidental gurgling sound in his chest.  He also 
reported chest tightness over his midline chest region with 
radiation to his left chest along with neck fullness.  He 
described the pain as pressure with sharp radiating pain as a 
9 out of 10.  His diagnoses included congestive heart 
failure, secondary to coronary artery disease with evidence 
of old myocardial infarction; coronary artery disease, 
Crohn's disease, and controlled hypertension.

In April 1989, the veteran again presented at the VA 
hospital.  He complained of acute onset of hematochezia.  
Pertinent diagnoses were hypertension, history of myocardial 
infarction in the past, and history of congestive heart 
failure.  

During an April 1992 VA hospital admission, the veteran 
complained of intermittent worsening of shortness of breath, 
dyspnea on exertion and wheezing with some associated chest 
tightness and diaphoresis over the past 10 days.  Pertinent 
diagnoses were congestive heart failure exacerbation, non-
ischemic cardiomyopathy and hypertension.     

The veteran's death certificate reveals that he died in 
January 1996.  The immediate cause of death was listed as 
cardiac arrest ventricular arrhythmia.   

The January 1996 autopsy report revealed final clinical 
diagnoses of congestive heart failure, non-ischemic 
cardiomyopathy, hypertension, Crohn's disease, benign 
prostatic hypertrophy, degenerative joint disease, 
hypercholesterolemia and gout.  The provisional diagnoses 
included generalized atherosclerosis.  The pathologist 
determined that the cause of death was arrhythmia due to 
cardiomyopathy.  Other conditions contributing to the 
veteran's cause of death included congestive heart failure 
and pulmonary hypertension.  

In the appellant's April 2000 notice of disagreement, she 
asserted that the veteran was diagnosed with an irregular 
heartbeat prior to his discharge from service.  She further 
stated that the diagnosis would be found on either the 
outpatient or inpatient records located at one of the various 
medical centers, which included, Malcolm Growth Medical 
Center, Andrews Air Force Base, Bethesda Medical Center, 
Walter Reed Medical Center, Triple Army Hospital, Hawaii, 
Barksdale Air Force Base, "LA," and Tachickawa, Japan.  

In December 2001 a VA physician, provided a medical opinion.  
The opinion noted that the veteran suffered from numerous 
medical problems which included Crohn's disease, 
hypertension, dilated cardiomyopathy, chronic obstructive 
pulmonary disease and gout.  

The examiner had been asked to determine whether there was 
any likelihood that the veteran's death was related to his 
service-connected gout.  The physician concluded in the 
negative, and explained that the veteran had collapsed and 
died of what was thought to be malignant ventricular 
arrhythmia, and cardiac arrest, and that the autopsy had 
revealed dilated cardiomyopathy with minimal coronary artery 
disease.  

Dilated cardiomyopathy was known to be the cause of 
ventricular arrhythmia and over 50 percent of such patients 
died suddenly.  He further explained that there was some 
remote suggestion of a relationship between uric acid levels 
and coronary disease, but the veteran did not have coronary 
artery disease; and it did not cause his death.  He concluded 
that the veteran's death was most likely due to 
cardiomyopathy and pulmonary hypertension.   


Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id. 

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

In this case, the veteran's service medical records are 
negative for complaints or findings of cardiac arrest, 
ventricular arrhythmia, congestive heart failure, 
cardiomyopathy, or pulmonary hypertension.  These are the 
conditions that caused the veteran's death according to the 
death certificate and medical records.  

Moreover, the record shows that these conditions were not 
clinically identified for many years after the veteran's 
separation from service.  There is no competent evidence that 
these disabilities were incurred in active service or within 
one year of separation from service.  There is also no 
competent evidence that the conditions that caused his death 
were proximately due to his service-connected disorders.  
38 C.F.R. § 3.310(a) (2004).

The Board has considered specifically whether the veteran's 
service-connected gout contributed to the cause of his death.  
In this regard, the only competent opinion was that provided 
by the VA physician.  That physician concluded that the 
veteran's death was most likely due to cardiomyopathy and 
pulmonary hypertension and that these conditions were 
unrelated to the service connected gout.  

The physician noted that the veteran had been found to have 
mild coronary artery disease, and then, in apparent 
contradiction stated that the veteran had not been shown to 
have such disease.  The opinion however, concluded that the 
cause of death was unrelated cardiomyopathy and arrhythmia.  

That conclusion is consistent with the death certificate and 
autopsy report, which did not list coronary artery disease as 
a cause or contributory cause of death.  Thus, even if the 
veteran had coronary artery disease related to gout, there is 
no competent evidence that the coronary artery disease played 
a role in the veteran's death.

The appellant has contended that an irregular heart beat was 
identified in service, but the available records do not 
support this contention.  The VA examination shortly after 
service did not contain a report of irregular heart beat, or 
arrhythmias, in service, and the current finding was that 
there was no irregularity.  As late as the VA hospitalization 
in January 1984, no history of arrhythmias was reported.  

There is also no evidence that a service connected disease or 
disability contributed to death.  

Because there is no competent evidence linking the veteran's 
death to a service connected disease or disability, the Board 
concludes that the preponderance of the evidence is against 
the claim.

In view of the denial of service connection for the cause of 
the veteran's death, there is no basis to grant Chapter 35 
benefits, since they are based on a favorable determination 
regarding service connection for the cause of the veteran's 
death.  See 38 U.S.C.A., Ch. 35.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance under 38 
U.S.C.A., Chapter 35 is denied.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


